Title: To Alexander Hamilton from Jeremiah Olney, 15 April 1793
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom-HouseDistrict of Providence 15th. April 1793
Sir
I have the Honour to acquaint you that the Suit commenced against me by Mr. Edward Dexter in the Case of the Brigantine Neptune, was taken up and argued before the Superior Court in this Town on Saturday afternoon the 13th Instant and continued untill 9 o’Clock in the Evening, when Mr. Howell Counsel for the Plaintiff moved for an adjournment of the Cause untill the next Term to be held here in September, assigning for reason that he was much fatigued and should not be able to close the cause that evening! But to avoid a delay calculated to give them an advantage (by an expected and probable change of the Court in May next) I proposed that the cause should be removed to the County of Kent, and the pleadings closed before the same Court which meets there in course on the 22d. Instant, which was objected to by my opponents, but the Court adopted my proposition.
Judgment was not given in the Case of Mr. Arnold, as that of Mr. Dexters being Similar; the Court deemed it expedient to defer their Opinion untill the Pleas of the latter were closed at Kent when both would be decided upon, and I have no doubt of a favorable Issue. The District Attorney has Promised me (after the rising of the Court at Kent) he will give you a particular Statement of the principles on which these Causes have been conducted and Decided upon, this I presume will prove satisfactory to you.
I have the Honor to be   very Respectfully   Sir   Your Most Obedt. Hume. Servt.
Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury
